DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 15, 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al (US 8,519,555) in view of Fullmer et al (US 2018/0006545) 
Dooley et al discloses regarding,
Claims 1, 11, a system/method A system comprising: a generator 34 having an input connected to an engine (see Fig. 1) to receive rotational energy proportional to a rotation speed of a fan driven by the engine and having an failure of the engine causing the rotational speed of the fan being below a threshold rotational speed (column 4, lines 41, 42; column 1, lines 26 – 31), wherein the controller determines the failure of the engine based on a notification from a full authority digital engine control (FADEC) system (since any other type of controller would perform the functions of FADEC; see column 4, lines 30 – 34).

Fullmer is being cited for explicitly showing controlling a bypass switch 110 based on an event associated with an engine (paragraphs 0034, 0030).
The event is related to a failure of the engine (paragraphs 0026, 0028, 0047).

Dooley  et al further discloses, regarding,
Claims 3, 13, operate the bypass switch in the normal operation state based at least in part on a determination that the rotational speed of the fan exceeds a threshold rotational speed for the fan (based on speed rotation higher than a value not invoking the emergency system; column 3, line 58 – column 4, line 4; column 4, lines 48 – 59).

Claims 4, 14, the output of the converter is connected to a load (see Fig. 3).
Claims 7, 18, the engine has a turbofan engine (column 2, line 13).
Claims 8, 19, the fan has a low spool primary fan in a turbofan engine (see Fig. 1).
Claims 10, 20, the load is a flight critical instrument (see Fig. 3).
The method mentioned in claims 11, 14, 15, 18 – 20 is disclose mutatis mutandis.
It would have been obvious before the effective filing date of the claimed invention to disclose the system/method as disclosed by Dooley et al and to modify the invention pertaining to the limitations taught by Fullmer et al for the purpose of reducing damages to a power system. 

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Ruhan (US 2020/0385133).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose explicitly the elements below.
On the other hand, Ruhan discloses, regarding,


Claims 3, 13, operate the bypass switch in the normal operation state based at least in part on a determination that the rotational speed of the fan exceeds a threshold rotational speed for the fan (see paragraph 0020).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed and to modify the invention pertaining to the limitations taught by Ruhan for the purpose of controlling an aircraft’s thrust efficiently in a no dwell zone.

Claims 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Lacaux et al (US 2019/0280617).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Lacaux et al discloses, regarding,
Claims 5, 16, the power converter comprises a step-down converter (see Fig. 2).
Claims 6, 17, the power converter comprises a boost converter (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed above and to modify the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Shah et al (US 10,814,991).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Shah et al discloses, operating the bypass switch in the normal operation state comprises connecting an output of the rectifier circuit to an input of a power converter (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed above and to modify the invention pertaining to the limitations taught by Shah et al for the purpose of improving a propulsion system of aircrafts.


Response to Arguments
Applicant’s arguments with respect to the claim(s) 1, 3 – 8, 10, 11, 13 – 20  have been considered but are moot in view of new grounds of rejection. 


In response to applicant's argument that Ruhan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the references are in the same field of endeavor.  Moreover, the claim language is so broad that other references from different fields would have applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

September 14, 2021